Miller, J.:
Subdivision 1 of section 145 of the Municipal Court Act (Laws of 1902, chap. 580) provides: “ The court may, however, in its, discretion, order a written bill of particulars, with or without verification, to be filed by the plaintiff or by the defendant interposing a counterclaim!” We find no provision of the Municipal Court Act *179authorizing an appeal from an order directing a bill of particulars. The only sections providing for appeals from, orders are sections 257 and 310.* Those sections do not authorize an appeal from an interlocutory order. (Pascocello v. Brooklyn Heights R. R. Co., 26 Misc. Rep. 412.) There must be statutory authority for an appeal from the Municipal Court or no jurisdiction is conferred upon this court. (Beebe v. Nassau Show Case Co., 41 App. Div. 456.) The appeal should be dismissed.
Woodward, Jenks, Hooker and Gaynor, JJ., concurred.
Appeal dismissed, with costs.

 Section 310 was amended by chapter 664 of the Laws of 1907.— [Rep.